Citation Nr: 1023253	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  03-32 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Entitlement service connection for a low back disability.


REPRESENTATION

Appellant represented by:	L. D. M. (The Veteran's 
mother)


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The veteran served on active duty from November 1978 to 
January 1979.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2008, at which time, it was 
remanded so that the Veteran could be scheduled for a 
hearing.  That hearing was scheduled as a video conference 
for January 2010.  However, the Veteran did not report for 
that hearing.  Thereafter, the case was returned to the Board 
for further appellate action.

After reviewing the record, the Board finds that still-
additional development is warranted.  Therefore, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran missed his January 2010 hearing, because he had 
been admitted to the hospital.  However, he still desires to 
have a hearing and has requested that it be held at the RO 
before a member of the Board.  Accordingly, the case is 
remanded for the following action:

Schedule the Veteran for a 
hearing at the RO before a member 
of the Board.  Associate with the 
claims file, all documentation 
notifying the Veteran of that 
hearing.  Upon completion of the 
hearing, return the claims file 
to the Board for further 
appellate consideration.

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


